Citation Nr: 1545945	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  10-37 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from February 1974 to January 1976.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, denied service connection for bilateral hearing loss.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

In his undated Statement of Representative in Appealed Case, the accredited representative advanced contentions which may be reasonably construed as an informal application to reopen the Veteran's claim of entitlement to service connection for tinnitus. The issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for tinnitus has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  


FINDING OF FACT

The Veteran's hearing loss preexisted active duty but did not permanently worsen during service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103  and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records.  

The Veteran has not been afforded a VA compensation and pension examination with regards to his hearing loss.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for triggering VA's duty to provide an examination is low. Id.  However, evidence of a link between the current disability and service must be competent to trigger the duty to provide an examination. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In the instant matter, the sole evidence of a link between the current disability and service has been the Veteran's own assertion.  Under current case law, such a bare assertion standing alone does not suffice to trigger the duty to obtain a VA examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case.  If Congress had intended that requirement, presumably it would have explicitly so provided.").

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

The Merits of the Claim

The Veteran asserts that service connection for bilateral hearing loss is warranted as he incurred the claimed disorder as the result of his significant noise exposure associated with his military duties as a field artillery cannon crewmember.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Where a veteran served ninety days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system including sensorineural hearing loss becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in the examination reports are to be considered as noted. 38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304 (2015).  The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

The report of the Veteran's February 1974 physical examination for service entrance indicates that the Veteran's ears were found to be normal.  On audiological evaluation, he exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
-
30
LEFT
30
25
35
-
30

No hearing loss disability was diagnosed; however, he was assigned a 2 on the PULHES profile for hearing and ears.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); (Observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  Furthermore, the Court has indicated the threshold for "normal" hearing is zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Accordingly, given the above findings, the Veteran's February 1974 entrance examination clearly noted a preexisting hearing loss disability.  

Where a disorder is noted on service entrance or a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies.  In such claims, the evidence of record must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'" Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153). 

This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); Horn v. Shinseki, 25 Vet. App. at 235 (2012) ("Once the Veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."); see also 38 C.F.R. § 3.306(b).

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)); see also Yanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").

As to the "aggravation prong" the Board finds that preponderance of the evidence does not reflect that the Veteran's hearing loss increased in severity during his service.  The Veteran's service personnel records convey that he served as a field artillery cannon crewmember.  He was never treated for hearing loss during his service.

The report of the Veteran's January 1976 physical examination for service separation states that the Veteran's ears were found to be normal.  On audiological evaluation, he exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
-
20
LEFT
20
15
15
-
30

In short, at separation, the Veteran's audiological thresholds improved.  In fact, the Veteran denied a history of ear, nose, or throat trouble or hearing loss on the January 1976 report of medical history.  The record reflects no other complaints or treatment for hearing loss until March 2009, nearly 33 years after the Veteran's separation from service.  

The Board has considered the Veteran's argument that his hearing loss is related to service.  The Board acknowledges that the Veteran was exposed to significant noise during active service.  His statements as to such noise exposure are competent, credible, and consistent with the circumstances of his service.  However, the Veteran's lay statements that his claimed hearing loss was precipitated by such in-service noise exposure do not constitute competent evidence as to the aggravation of preexisting hearing loss.  The Veteran is not competent to offer an opinion concerning the severity of hearing loss as such determinations require both objective audiometric and speech recognition testing which the Veteran cannot perform on himself.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Veteran is not an audiologist and has not offered any form of medical qualification.  Thus, the only objective medical evidence fails to reflect that the preexisting hearing loss increased in severity during service.  

Based on the review of the evidence of record, the Board finds the most probative evidence demonstrates the Veteran's hearing loss pre-existed his service and was not aggravated by his service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


